Citation Nr: 0709464	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of loss of use of a creative organ.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In April 2006, the Board remanded the veteran's claim for 
additional development.  The veteran's claim is again before 
the Board.  


FINDING OF FACT

The veteran's impotence is due to atrophic testicles that are 
not a service-connected disability.  


CONCLUSION OF LAW

The criteria for SMC based on loss of use of a creative organ 
have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.350(a)(1) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through an April 2006 notice letter, the 
Appeals Management Center (AMC) notified the veteran of the 
legal criteria governing his claim and that no evidence had 
been submitted to support his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received notice of the information 
and evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the AMC notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the AMC to 
obtain and consider evidence.  The AMC also requested that 
the veteran submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, as part 
of the April 2006 notice letter, the AMC provided the veteran 
notice regarding the assignment of effective dates and 
disability rating elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim in November 2002, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the AMC.  Nothing about the 
evidence or any response to the AMC's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Specifically, following the AMC's 
issuance of the April 2006 notice letter to the veteran, his 
claim was re-adjudicated in November 2006.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service medical records and 
relevant VA treatment records are associated with the claims 
file.  Additionally, the veteran has undergone VA 
examinations, the reports of which are associated with the 
claims file.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claim that need to 
be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

If, as a result of service-connected disability, the veteran 
has suffered the anatomical loss or loss of use of one or 
more creative organs, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(k).  It is provided under 38 
C.F.R. § 3.350(a)(1), that loss of use of a creative organ 
will be shown by acquired absence of one or both testicles 
(other than undescended testicles) or other creative organ.  
Loss of use of one testicle will be established when 
examination by a board finds that: (a) the diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
the diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) if neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i). 
Additionally, complete impotence would warrant a factual 
finding of loss of use of a creative organ.  

When loss or loss of use of a creative organ resulted from 
wounds or other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted.  38 C.F.R. § 3.350(a)(1)(ii).  

Loss or loss of use traceable to an elective operation 
performed subsequent to service will not establish 
entitlement to the benefit.  If, however, the operation after 
discharge was required for the correction of a specific 
injury caused by a preceding operation in service, it will 
support authorization of the benefit.  When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.  An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences.  38 
C.F.R. § 3.350(a)(1)(iii).  

Review of the record reflects that service connection for 
bilateral hydrocele and varicocele has been established.  In 
the above-noted November 2002 rating decision, the veteran 
was denied service connection for atrophied testicles as 
secondary to the service-connected hydrocele and varicocele.  
Consideration included whether the veteran's atrophied 
testicles were related to service.  The veteran did not 
appeal the denial of his claim.  In an October 2006 rating 
decision, the AMC denied the veteran's claim for service 
connection for impotence.  A review of the claims file does 
not reflect that the veteran has appealed this decision.  

The relevant evidence reflects that the veteran was medically 
evaluated in November 1999.  Findings included reduced libido 
and mild impotency most likely secondary to atrophied 
testicles and hypogonadism.  In a report of June 2002 VA 
examination, the veteran reported that he had been impotent 
since 1994.  The examiner reported that the veteran's 
impotence was secondary to his atrophic testicles.  
Measurement of the testicles at that time revealed the right 
testicle to be 3.2 x 2.5 x 1.8 cm (centimeters), and the left 
testicle to be 3.2 x 2.3 x 1.7 cm.  The examiner reported 
that the atrophic testicles were probably not service 
connected.  

Here, the competent medical evidence simply does not reflect 
that the veteran suffers from service-related impotence.  His 
impotence has not been medically linked to a service-
connected disability.  Likewise, the medical evidence does 
not reveal an acquired absence of one or both testicles due 
to service-connected disability.  In other words, even 
assuming any such absence, the medical evidence does not 
reflect that the veteran's atrophic testicles are due to 
service or service-connected disability.  38 C.F.R. 
§ 3.350(a)(1).  While the veteran does suffer from pain 
associated with his service-connected testicular varicocele 
and hydrocele, neither of these disabilities has been 
identified as being responsible for the veteran's impotence 
or atrophic testes.  Neither the veteran nor his 
representative has submitted or alluded to any medical 
evidence that would necessarily support the veteran's claim.  

Therefore, the Board finds that the requirements for SMC are 
not met.  In sum, loss of use of a creative organ is not due 
to service-connected disability.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  




ORDER

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


